Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           The application has been amended as follows:
           (1) In claim 1, line 12, “blade holder” has been changed to --sheath--.
           (2) In claim 1, line 13, “(30)” has been deleted.
           (3) In claim 1, line 13, “which” has been changed to --the outer wall--.
           (4) In claim 1, line 24, after “the” (third occurrence), --two-- has been added.
           (5) In claim 1, line 25, before “rotary”, --two-- has been added.
           (6) In claim 4, line 2, “D” has been changed to --(D)--.
           (7) In claim 4, line 3, “thereof” has been changed to --as the semicircular guide (27) on the rear wall (241) of the handle (20)--.
           (8) In claim 6, lines 2 and 3, “(31, 31’)” has been changed to --(31)--.
           (9) In claim 8, line 2, “with” has been changed to --,--.
           (10) In claim 8, line 3, after “supported”, --on the blade holder (30)-- has been added.
           (11) In claim 9, line 3, “the” (first occurrence) has been changed to --a--.
           (12) In claim 9, line 5, “blade holder (30)” has been changed to --sheath--.
           (13) In claim 16, line 2, “consists of” has been changed to --comprises--.
           (14) In claim 16, line 2, “in addition” has been changed to --has--.
           (15) In claim 16, line 3, “(2 1)” has been changed to --(21)--.
           (16) In claim 16, line 3, “are provided” has been deleted.
           (17) In claim 17, line 2, “softer” has been deleted.
           (18) In claim 17, line 2, after “plastic”, --softer-- has been added.
           (19) In claim 17, line 2, after “two”, --composite-- has been added.
           (20) In claim 19, line 2, “(231)” (second occurrence) has been deleted.
           (21) In claim 19, line 2, after “(50)”, --,-- has been added. 
           (22) In claim 20, line 1, “(50)” has been changed to --head (52)--.
           (23) In claim 20, line 2, “head (52)” has been changed to --(50)--.
           (24) In claim 20, line 3, “(231)” (first occurrence) has been deleted.
           (25) In claim 22, line 2, after “(33)”, --of the several units-- has been added.
           (26) In claim 22, line 2, “the” (second occurrence) has been changed to --a--.
           (27) In claim 23, line 1, after “that”, --in the several units-- has been added.
           (28) In claim 23, line 2, “the different” has been changed to --their respective--.
           (29) In claim 24, line 2, before “that”, --of the several units-- has been added. 
2.        Authorization for this examiner’s amendment was given in an interview with Mr. Carl Oppedahl on May 11, 2022.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724